02-10-136-CV























 
 
 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-10-136-CV
 
 
JAMES
E. PORTER                                                                           APPELLANT
 
                                                             V.
 
STATE
BAR OF TEXAS                                                                        APPELLEE
 
 
                                                        ----------
 
FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1] AND JUDGMENT
 
----------
 
On August 2, 2010, we notified appellant
that the trial court clerk responsible for preparing the record in this appeal
had informed this court that arrangements had not been made to pay for the
clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s
record and provided this court with proof of payment.
Because appellant has not made payment
arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the
appeal, for which let execution issue.
 
PER
CURIAM                          
 
 
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.  
                                      
DELIVERED:  August 27, 2010




[1]See Tex. R. App. P. 47.4.